Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-9 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
This is a CON of U.S. Patent Application No. 16/859,463. The elements of independent claim(s) 1, 7 were not found through a search of the prior art, nor were they considered obvious by the examiner. In particular, among the prior art of records, US7944772B2 (fig 3: 310, 330; count value comparator 180) do/does not teach or suggest, in combination with the remaining limitations: 
As in claim 1, “a timer unit configured to generate a timer count value; a processing unit having: a first synchronizer configured to receive the timer count value in synchronization with a system clock signal for the processing unit; a second synchronizer configured to receive the timer count value in synchronization with the system clock signal; a processing execution unit configured to receive a first timer count value indicating the value based on the timer count value received by the first synchronizer; and a comparator configured to compare the first timer count value with a second timer count value indicating the value based on the timer count value received by the second synchronizer to output a fault detection signal indicating a fault on a path between the timer unit and the processing unit based on a comparison result.”
As in claim 7, “a timer unit configured to generate a timer count value and to output the generated time count value as a first and a second code data; a processing unit having: a first synchronizer configured to receive the first code data in synchronization with a system clock signal; a processing execution unit configured to receive a first timer count value indicating the value based on the first code data received by the first synchronizer; a fault detection unit having: a second synchronizer configured to receive the second code data in synchronization with the system clock signal; and a comparator configured to compare the first timer count value and a second timer count value indicating the value based on the second code data received by the second synchronizer and to output a fault detection signal based on a difference between the first timer count value and the second timer count value.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706. The examiner can normally be reached Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE LIN/Primary Examiner, Art Unit 2113